

116 HRES 700 IH: Supporting the designation of December 10, 2019, as “Wyoming Women’s Suffrage Day”.
U.S. House of Representatives
2019-11-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV116th CONGRESS1st SessionH. RES. 700IN THE HOUSE OF REPRESENTATIVESNovember 14, 2019Ms. Cheney submitted the following resolution; which was referred to the Committee on Oversight and ReformRESOLUTIONSupporting the designation of December 10, 2019, as Wyoming Women’s Suffrage Day.
	
 Whereas the epithets for the State of Wyoming are the Cowboy State and the Equality State; Whereas the official State motto of Wyoming is Equal Rights;
 Whereas, at the founding of the United States, the inherent right of women to vote and participate in the political process was inhibited;
 Whereas the contributions of women to the fight for the independence, founding, and rise to prominence of the United States were extensive, vital to those objectives, and worthy of recognition;
 Whereas, on December 10, 1869, the Wyoming Territory approved the first law in the history of the United States to grant women the right to vote and hold public office;
 Whereas, in 1869, the Territorial Legislature of the Wyoming Territory also passed legislation formally enabling women to hold property and assuring equal pay for teachers;
 Whereas the government of the Wyoming Territory was the first government to explicitly acknowledge and affirm the inherent right of women to vote and to hold office;
 Whereas the Wyoming Territory granted women the right to vote more than 20 years before Wyoming became the 44th State admitted to the Union;
 Whereas, when Congress invited Wyoming to join the Union and demanded that women’s suffrage be revoked, the Wyoming Legislature said, We will remain out of the Union one hundred years rather than come in without our women;
 Whereas, on September 6, 1870, Louisa Gardner Swain became the first woman in the world to cast a ballot after being granted universal suffrage in Wyoming;
 Whereas, on March 7, 1870, in Laramie, Wyoming, the first jury in the United States to include women was sworn in;
 Whereas, in 1870, Mary Atkinson served as the first female court bailiff in Laramie, Wyoming; Whereas Esther Hobart Morris was appointed to serve as justice of the peace in February 1870, making her the first woman to serve as a judge in the United States;
 Whereas, in 1892, the women of Wyoming became the first women to vote in a Presidential election; Whereas, in 1894, the people of Wyoming elected Estelle Reel to serve as the State superintendent of public instruction, making her one of the first women in the United States elected to serve in a statewide office;
 Whereas, in 1920, the residents of the town of Jackson, Wyoming, elected a city council composed entirely of women, the first all-women government in the United States, which was dubbed the petticoat government by the press;
 Whereas, in 1924, Wyoming became the first State to elect a female Governor, Nellie Tayloe Ross; Whereas, on May 3, 1933, President Franklin D. Roosevelt appointed Nellie Tayloe Ross as Director of the United States Mint, making Ross the first woman to hold that position;
 Whereas, as Director of the United States Mint, Nellie Tayloe Ross oversaw the establishment of the Franklin half dollar and the beginning of the production of proof coins for public sale;
 Whereas the United States did not endorse women’s suffrage until 1920, with the ratification of the 19th Amendment to the Constitution of the United States, 50 years after Wyoming;
 Whereas the decision of the people of Wyoming to endorse women’s suffrage demonstrates the foresight, bravery, individualism, and honesty of the citizens of Wyoming and the staunch adherence of the citizens of Wyoming to the storied Code of the West;
 Whereas achieving voting rights for all women required firm and continuing resolve to overcome reluctance, and even fervent opposition, to rightful enfranchisement;
 Whereas the milestones of women’s suffrage in Wyoming illuminate and strengthen the heritage of Wyoming as the Equality State;
 Whereas December 10, 2019, marks the 150th anniversary of the date on which women’s suffrage became law in Wyoming; and
 Whereas the ongoing contributions made by women to Wyoming and the United States should be recognized: Now, therefore, be it
	
 That the House of Representatives— (1)supports the designation of Wyoming Women’s Suffrage Day; and
 (2)encourages the people of the United States to observe the day with appropriate ceremonies and activities.
			